United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1324
Issued: September 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2015 appellant filed a timely appeal from a May 12, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than 13 percent permanent impairment of the
right upper extremity for which she received schedule awards.
FACTUAL HISTORY
On May 13, 2005 appellant, then a 39-year-old aircraft ordinance systems mechanic, filed
a traumatic injury claim alleging that on May 3, 2005 she pulled her right shoulder in the
performance of duty. OWCP accepted the claim for neck sprain/strain, a sprain/strain of the
right arm and shoulder, and a complete rupture of the right rotator cuff. On July 12, 2005
1

5 U.S.C. § 8101 et seq.

appellant underwent a repair of a type 2 tear of the superior labrum anterior to posterior and
repair of a full-thickness rotator cuff tear at the supraspinatus area and an undersurface tear on
the humeral side of the right shoulder.
OWCP had previously accepted that appellant sustained a right shoulder strain and labral
tear due to a February 25, 2005 work injury, assigned file number xxxxxx297. On September 3,
2002 appellant had undergone a right shoulder debridement and subacromial decompression. In
decisions dated December 17, 2003 and July 15, 2004, OWCP granted her a schedule award for
three percent permanent impairment of the right upper extremity due to loss of range of motion
of the right shoulder under file number xxxxxx297.
In an impairment evaluation dated December 14, 2005, Dr. Lindy O’Leary, who
specializes in occupational medicine, diagnosed resolved cervical strain, right shoulder strain, a
torn rotator cuff, and a torn labrum. She noted that appellant was status post repairs of a type 2
labrum tear and a torn rotator cuff. Dr. O’Leary discussed appellant’s complaints of “minimal
right shoulder pain that increases to slight to moderate with right shoulder reaching and with
over shoulder reaching or heavy lifting.” She measured range of motion of the right shoulder.
Dr. O’Leary found that appellant had eight percent permanent impairment of the right upper
extremity due to loss of range of motion according to the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
On January 12, 2007 an OWCP medical adviser concurred with Dr. O’Leary’s finding
that appellant had an eight percent right upper extremity permanent impairment due to loss of
range of motion of the right shoulder. He further found an additional 5 percent permanent
impairment due to pain from the axillary nerve, for a total right upper extremity impairment of
13 percent.
By decision dated February 2, 2007, OWCP granted appellant a schedule award for an
additional 10 percent permanent impairment of the right upper extremity. The period of the
award ran for 31.2 weeks from February 5 to September 11, 2006.
On August 9, 2013 appellant underwent an authorized right shoulder arthroscopy and
debridement with the removal of a loose suture.
In a permanent and stationary report dated January 13, 2014, Dr. O’Leary discussed
appellant’s history of shoulder injuries and surgeries and, on examination, found full range of
motion of the right shoulder without pain, negative impingement, and no erythema, ecchymosis,
or swelling. Dr. O’Leary diagnosed resolved cervical strain, right shoulder strain with a labrum
and rotator cuff tear, status post repair of the rotator cuff and labrum tears, and status post
debridement and removal of a loose suture. She advised that appellant had obtained maximum
medical improvement.
On February 6, 2014 appellant filed a claim for an additional schedule award. By letter
dated February 18, 2014, OWCP requested that she submit an impairment evaluation from an
attending physician using the sixth edition of the A.M.A., Guides. In a January 23, 2015
response, appellant related that she was unable to find a physician who utilized the sixth edition
of the A.M.A., Guides.
On February 23, 2015 OWCP referred appellant to Dr. David T. Easley, a Board-certified
orthopedic surgeon, for a second opinion examination to determine the extent of any permanent
2

impairment of the right upper extremity. In a report dated March 20, 2015, Dr. Easley reviewed
appellant’s history of injury and the medical reports of record. On examination he found
tenderness on palpation at the supraspinatus and subscapularis tendons and the glenoid labrum, a
negative impingement sign, and symmetrical reflexes. Dr. Easley measured range of motion as
identical for both shoulders and found 4/5 muscle strength testing of the deltoids and elevators of
the right shoulder. Citing the sixth edition of the A.M.A., Guides, he identified the diagnosis as
a class 1 rotator cuff partial thickness tear using the shoulder regional grid at Table 15-5 on page
403, which yielded a default value of three percent. Dr. Easley applied a grade modifier of one
for functional history due to pain with vigorous activity, a grade modifier of two for physical
examination findings, and a grade modifier of two for clinical studies showing a partial rotator
cuff and labrum tear. He utilized the net adjustment formula and found that the default value
should be moved two places to the right, for a total right upper extremity impairment of five
percent.
On April 25, 2015 an OWCP medical adviser reviewed Dr. Easley’s report and concurred
with his impairment rating.
By decision dated May 12, 2015, OWCP denied appellant’s claim for an increased
schedule award.
On appeal appellant relates that after this injury she had to undergo a third surgery and
that she has continued difficulty using her right shoulder. She describes activities that she can no
longer perform and also notes that she has back problems.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides, as amended, is used to calculate schedule awards.5
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides 494-531.

3

ANALYSIS
OWCP accepted that on May 3, 2005 appellant sustained a complete rupture of the right
rotator cuff, a sprain/strain right shoulder and arm, and a neck sprain/strain in file number
xxxxxx258. Appellant also had a prior accepted claim, assigned file number xxxxxx297, for a
strain and labral tear of her right shoulder from an employment injury on February 25, 2002. On
September 3, 2002 she underwent a subacromial decompression and debridement of the right
shoulder. OWCP granted appellant a schedule award for three percent permanent impairment of
the right upper extremity due to loss of shoulder motion under file number xxxxxx297.
On July 12, 2005 appellant had additional surgery to repair a full-thickness rotator cuff
tear and a tear of the labrum. In a decision dated February 2, 2007, OWCP granted her an
additional 10 percent permanent impairment of the right upper extremity due to loss of range of
motion and pain in the axillary nerve of the right shoulder.
On August 9, 2013 appellant underwent further surgery for a debridement and removal of
a loose suture. In a report dated January 13, 2014, Dr. O’Leary found that appellant had full
range of shoulder motion without pain and no sign of impingement or swelling. She opined that
appellant’s neck strain had resolved. Dr. O’Leary advised that appellant had reached maximum
medical improvement.
On February 6, 2014 appellant filed a claim for an increased schedule award. She could
not find a physician to rate her impairment using the sixth edition of the A.M.A., Guides, and on
February 23, 2015 OWCP referred her to Dr. Easley for an impairment evaluation.
In a report dated March 20, 2015, Dr. Easley measured symmetrical range of motion of
both shoulders and 4/5 muscle strength of the right shoulder at the deltoids and elevators. On
examination he found tenderness to palpation at the right shoulder. Dr. Easley identified
appellant’s diagnosis as a partial thickness rotator cuff tear according to Table 15-5 on page 403,
which yielded a default value of three percent. He applied grade modifiers and found a total
right upper extremity impairment of five percent.
An OWCP medical adviser agreed with Dr. Easley’s finding and impairment rating.
However, OWCP had accepted appellant’s claim for a complete rupture of the right rotator cuff
and the operative report supported that she had a full rotator cuff tear rather than a partial tear.
The proper diagnosis in this claim is a full-thickness rotator cuff tear, which yields a default
value of three percent with no consistent objective findings and a default value of five percent
with residual loss but normal motion. The maximum allowed for a full-thickness tear after
applying grade modifiers is seven percent.
Accepting this distinction, even if appellant received the maximum rating under Table
15-5 for the diagnosis of a full-thickness rotator cuff tear, she has not shown a greater
impairment of the right arm than the previously awarded 13 percent. She has not submitted any
evidence showing a greater impairment.

4

On appeal appellant describes continued problems with her right shoulder and notes that
she can no longer perform some activities. Factors such as limitations on daily activities,
however, do not influence the calculation of appellant’s schedule award.7
Appellant also maintains that she is experiencing difficulty with her back. This medical
problem is not covered by the decision appealed from OWCP. The Board’s jurisdiction is
limited, however, to reviewing this final decision is appellant’s claim.8
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 13 percent permanent impairment of the
right upper extremity for which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See E.L., 59 ECAB 405 (2008); Kimberly M. Held, 56 ECAB 670 (2005).

8

20 C.F.R. § 501.2(c).

5

